Citation Nr: 1236920	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  02-08 748A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC) in 
Columbia, South Carolina


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses for services rendered at the Palmetto Richland Memorial Hospital, from August 28, 2000 through September 4, 2000.  


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to June 1966.  

This appeal arose before the Board of Veterans' Appeals (Board) from a March 2002 decision of the Columbia, South Carolina Department of Veterans Affairs (VA), Medical Center (MC) that denied the above-noted claim.

This case has been before the Board on two occasions, the last time in June 2012.  The Board remanded the case at that time so that the Veteran could be scheduled for another hearing (the Acting Veterans Law Judge who had conducted a previous hearing in January 2003 had left the Board).  That hearing was held at the RO in August 2012 before the undesigned.  A transcript of this hearing has been included in the claims folder.  Thereafter, the case was returned to the Board for further appellate action.


FINDINGS OF FACT

1.  From August 28, 2000 through September 4, 2000, the Veteran incurred medical expenses when he was hospitalized through the emergency department at the Palmetto Richland Memorial Hospital for the treatment of a myocardial infarction, including a three vessel coronary artery bypass graft.  

2.  The myocardial infarction was of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to his life or health.  

3.  A VA or other Federal facility/provider was not feasibly available.  

4.  The claim for payment or reimbursement for the myocardial infarction and associated coronary artery bypass graft beyond the initial emergency evaluation and treatment was for a continuing medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility.  

5.  At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment for his myocardial infarction.  

6.  The Veteran is financially liable to the Palmetto Richland Memorial Hospital for the emergency treatment.  

7.  The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment.  

8.  The myocardial infarction and associated coronary artery bypass graft was not an accident or work related injury.  

9.  The Veteran does not have any service-connected disability and, therefore, is not eligible for reimbursement under 38 U.S.C.A. § 1728.  


CONCLUSION OF LAW

For the period from August 28, 2000 through September 4, 2000, the criteria have been met for payment or reimbursement of emergency services for a nonservice-connected disability at the Richland Palmetto Memorial Hospital. 38 U.S.C.A. §§ 1725, 5103, 5103A, 5107(b) (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 17.1002 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Generally, VA has a statutory duty to assist the Veteran in the development of his claim for VA benefits.  38 U.S.C.A. §§ 5103 , 5103A; 38 C.F.R. § 3.159 . However, such duty is not applicable to claims filed in association with Chapter 17 of Title 38 of the United States Code.  Barger v. Principi, 16 Vet. App. 132, 138 (2002). Nevertheless, the Board notes that in March 2005, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claim, including the evidence to be provided by him and notice of the evidence VA would attempt to obtain. 

Following the notice to the Veteran, VA obtained or ensured the presence of the records reflecting the Veteran's treatment at the Palmetto Richland Memorial Hospital from August 28, 2000 through September 4, 2000; opinions from VA physicians, dated in February 2002 and July 2003; a July 2002 opinion from T. P., M.D., the physician who treated the Veteran at the Palmetto Richland Memorial Hospital from August 28, 2000 through September 4, 2000; and the transcripts of the Veteran's hearings held in January 2003 and August 2012.   

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal. He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

The Factual Basis

On August 28, 2000, at approximately 2:00 in the morning, the Veteran awakened with chest pain.  After ten minutes, he and his wife attempted to go to the emergency room at the VAMC in Columbia, South Carolina.  They were advised, however, that no emergency services were available, so they continued to Palmetto Richland Memorial Hospital, where he was admitted through the hospital emergency room.  At the time of his admission, it was noted that he was in a self-pay status and that his only insurance plan name or program name was through the VA hospital.

On admission, the Veteran reported no significant medical history but did note a three week history of fatigue and shortness of breath.  He was found to have an inferior, acute myocardial infarction which was treated with medication, including nitroglycerin, and a TPA.  On the mornings of August 28 and 29, he had episodes of ventricular tachycardia, and on August 29, he underwent cardiac catheterization.  The cardiac catheterization demonstrated triple vessel coronary artery disease with severe disease of the mid-right coronary artery, moderately severe disease of the mid-left anterior descending artery, severe disease of the mid-circumflex coronary artery; moderate ostial disease of the moderate to moderately large second obtuse marginal branch, and mild disease of the distal left main trunk.  He also demonstrated mild left ventricular dysfunction.  

Later on August 29, the Veteran underwent urgent coronary artery bypass grafting with the left internal mammary artery to the left anterior descending artery, the radial artery to the posterior descending artery, and a saphenous vein graft to the obtuse marginal artery.  Following the surgery, the Veteran was taken to the Cardiovascular Intensive Care Unit in stable condition.  The following day, he was transferred from the Cardiovascular Intensive Care Unit.  On the second postoperative day, he had an episode of junction rhythm, and his Cardiazem was discontinued.  Thereafter, he had no further episodes of junctional rhythm and maintained a sinus rhythm.  He continued to convalesce appropriately, and for the remainder of his hospital stay, he was reportedly stable or doing well.  On postoperative day 6, he was weaned from oxygen and discharged home.  

On February 22, 2002, a VA physician stated that he or she could not determine from the record whether the Veteran had been so unstable that VA could not be contacted to discuss a possible transfer.  Later that day, the Chief of Cardiology at the Columbia VAMC opined that neither the Veteran's cardiac catheterization nor his coronary artery bypass grafting had been so urgent that VA could not have been contacted.  

In July 2002, T. P., M.D., the Veteran's treating cardiologist who had performed the Veteran's surgery at the Palmetto Richland Memorial Hospital stated that the Veteran had not been eligible for transfer to the Columbia VAMC for two reasons:  1) unstable angina and 2) the fact that the closest VAMC, that in Columbia, South Carolina, did not have the resources to treat the condition.  Dr. P. stated that the Veteran had needed coronary bypass grafting urgently and that it was, therefore, performed on August 29, 2000.  

In July 2003, a VA physician opined that on August 28, 2000, the Veteran had been unstable to be transferred to the VAMC.  He noted that based on the medical record, the Veteran's cardiac catheterization could have been delayed and performed at the Columbia VAMC.  If required, the Veteran could then have been transferred for the coronary artery bypass grafting to the VAMC in Charleston, South Carolina or Augusta, Georgia.  The VA physician also noted that if the coronary artery bypass grafting was that urgent, the Palmetto Richland Memorial Hospital could have called the Columbia VAMC for authorization or transferred the Veteran to the Columbia VAMC and explained the situation to the Chief of Staff or the Pre-Certification Service.  The reviewing VA physician opined that there had been at least 24 hours when the Columbia VAMC could have been contacted but that such contact was never made.

The Applicable Law and Regulations

Essentially, the Veteran has two avenues through which he may obtain reimbursement of unauthorized medical expenses incurred at a private medical facility.  He may show that the care and services rendered were either:  

(1) for an adjudicated service-connected disability, or 

(2) for a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or 
(3) for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or 

(4) for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i)  (2010); and 

(b) The services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and 

(c) No VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused. 

38 U.S.C.A. § 1728 (West 2002 and Supp. 2012); 38 C.F.R. § 17.120 (2012). 

The failure to satisfy any of the three criteria precludes VA from reimbursing the Veteran for such expenses.  38 U.S.C.A. § 1728 ; see Zimick v. West, 11 Vet. App. 45, 49 (1998); see also Malone v. Gober, 10 Vet. App. 539, 542 (1997). 

The Veterans Millennium Health Care and Benefits Act also provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-VA facility to those veterans who are active VA health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of VA hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728 . 38 U.S.C.A. § 1725; Pub. L. No. 106-117, 113 Stat. 1556  (1999).  

On July 12, 2000, VA published an interim final rule establishing regulations implementing 38 U.S.C.A. § 1725.  66 Fed. Reg. 36,467  - 36,472.  Those interim regulations are now final, and are codified at 38 C.F.R. § 17.1000-1008 (2012).  To be eligible for reimbursement under this authority the Veteran has to satisfy all of the following conditions: 

(a)  The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public. 

(b)  The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c)  A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d)  The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized); 

(e)  At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f)  The Veteran is financially liable to the provider of emergency treatment for that treatment; 

(g)  The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(h)  If the condition for which the emergency treatment was furnished was caused by an accident or work related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment and the Veteran has no contractual or legal recourse  against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; 

(i) The Veteran is not eligible for reimbursement under 38 U.S.C. 1728  for the emergency treatment provided (38 U.S.C. 1728  authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability). 

38 C.F.R. § 17.1002. 

As above, the provisions of 38 C.F.R. § 17.1002 are conjunctive, not disjunctive.  As such, it must be emphasized that the failure to satisfy any of the criteria precludes VA from reimbursing the Veteran for unauthorized medical expenses incurred at a private facility.  

Analysis

During VA hearings, the Veteran testified that from August 28, 2000 through September 4, 2000, his treatment for a myocardial infarction at the Palmetto Richland Memorial Hospital had been tantamount to an on-going medical emergency.  Therefore, he maintained that he is entitled to VA payment or reimbursement of the unauthorized medical expenses associated with that treatment.  After carefully considering the claim in light of the record and the applicable law, the Board agrees.  Accordingly, the appeal is allowed.  

Initially, the Board notes that the emergency services to the Veteran were provided at Palmetto Richland Memorial Hospital, which has an emergency department or a similar facility held out as providing emergency care to the public.  Moreover, the claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  Indeed, the Veteran had sustained a myocardial infarction.  In addition, the evidence shows that a VA or other Federal facility/provider was not feasibly available.  In this regard, the Veteran had, in fact, attempted to go to the Columbia VAMC, only to find that it was not providing emergency services.  Through his wife, he also notified Palmetto Richland Memorial Hospital that he was in a self-pay status and that his only treatment was provided by or through VA.  Thus, it is clear that the Veteran tried to avail himself of VA treatment and that he had alerted the Palmetto Richland Memorial Hospital in that regard.  Given his medical status at the time, it is difficult to understand what more he could have done.

A further review of the evidence strongly suggests that the Veteran was enrolled in the VA health care system and had received medical services within the 24-month period preceding the furnishing of the emergency treatment.  Finally, there was no evidence that the emergency treatment furnished at the Palmetto Richland Memorial Hospital had been provided in response to an accident or work related injury, such that the Veteran would have had to exhaust his claims against a third party for payment.  

This case turns on whether the Veteran's claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment was for a continuing medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility.  In this regard, the evidence shows that the Veteran had been admitted to Palmetto Richland Memorial Hospital in significant medical distress.  He had sustained a myocardial infarction and was immediately treated with medication and a TPA.  During the first two days of his admission, he had also sustained two episodes of ventricular tachycardia.  At that time, his treating cardiologist felt that the situation demanded immediate cardiac catheterization.  The results of that catheterization revealed three vessel coronary artery disease, with severe disease in two vessels and moderately severe disease in one vessel.  The Veteran's treating cardiologist found the situation so dire that later that day, he performed a three vessel coronary artery bypass graft.  Several years later, he reiterated the urgency of that situation, noting that the Veteran had been experiencing unstable angina.  Although the Chief of Cardiology at the Columbia VAMC opined that neither the cardiac catheterization nor the surgery had been so urgent, that authorization could not have been obtained, he did not say why.  

The Veteran's treating cardiologist also suggested that he had not referred the Veteran to VA due to the fact that the Columbia VAMC was not staffed to handle such cases.  The Columbia VAMC stated that while it could have performed the catheterization, it acknowledged that the surgery would have had to have been performed at the Charleston or Augusta VAMC.  As such, the Veteran's treating cardiologist at the Palmetto Richland Memorial Hospital was correct that the Veteran's coronary artery bypass grafting would not have been performed at the Columbia VAMC.  Unfortunately, the Palmetto Richland Memorial Hospital did not coordinate with or seek authorization from the Columbia VAMC.  
In light of the foregoing discussion, the Board finds that the evidence both for and against the Veteran's claim to be in relative equipoise.  That is, there is an approximate balance of evidence which neither proves nor disproves the claim.  Under such circumstances, all reasonable doubt is resolved in favor of the Veteran, and the claim will be decided on that basis.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.  Therefore, the Board concludes that the Veteran meets the criteria for payment or reimbursement of unauthorized medical expenses for services rendered at the Palmetto Richland Memorial Hospital, from August 28, 2000 through September 4, 2000.  Accordingly, the appeal is granted.


ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses is granted for services rendered at the Palmetto Richland Memorial Hospital, from August 28, 2000 through September 4, 2000.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


